DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed in the Remarks of 10 May 2021 have been fully considered but they are persuasive only in part.
First, the amendment to the specification overcomes the objection to the specification, which is accordingly withdrawn.
Second, applicant is correct that the Office action incorrectly referred (in the Claim Objections) to claim 6 (rather than to claim 5) as having an extra period (“.”) in the middle of the claim.  Applicant’s amendment to claim 5 properly corrects the informality that previously existed in claim 5, and thus overcomes/renders moot the punctuation objection.
Third, applicant argues that the amended “module[s]” in the claims should no longer be interpreted under 35 U.S.C. 112(f) because the module names have been changed to use ordinal numbers, e.g., for example, the “half shaft torque determination module” has been changed to “first module for half shaft torque determination”, etc., and that sufficient structure has been provided.  However, these changes to the naming of the claimed modules do not inform the examiner of any structure and accordingly do not alter the examiner’s previous determination as to the applicability of 35 U.S.C. 112(f) interpretation vis-à-vis the modules, because the claimed modules still meet the 3-prong 
Fourth, regarding the contingent (“if” clause) limitations previously included in method claim 5, the examiner accepts applicant’s assertions that the now amended “when” clauses in claim 5 should not be considered as contingent/conditional and “must be carried out in response to conditions that do exist in the method”, e.g., for the claimed method to be practiced.1
Fifth, regarding applicant’s arguments vis-à-vis method claim 5 and 35 U.S.C. 101, while claim 5 was not rejected under 101, the examiner understands that claim 5 requires e.g., adjusting of braking forces e.g., at steps 4) and 6), and thus results in a transformation of (the transmission system of) the electric automobile to a different state or thing, and that any abstract idea(s) that may be recited in the claim is/are considered for this reason to be e.g., integrated into a practical application.
Sixth, regarding the rejection under 35 U.S.C. 112(a) for the specification not disclosing e.g., the algorithm(s) by which the “engaging state” and the “traversing state” where determined by the second module for backlash state determination, applicant provides a detailed explanatory algorithm2 at pages 12 to 15 of the Remarks filed 10 May 2021 of three states q1, q2, q3 (“backlash positive contact”, “backlash separation”,                     
                        
                            
                                x
                            
                            ˙
                        
                        (
                        t
                        )
                    
                 and                     
                        y
                        (
                        t
                        )
                    
                , and matrices A1 to A3, B1 to B3, C1 to C3, and F1 to F3, and indicates at page 15:
“Applicant considers that the above algorithm about the “engaging state” and the “traversing state” determined by the backlash state determination module (82) would be obvious to those skilled in the art. For at least these reasons, Applicant respectfully requests that this rejection be withdrawn.”

However, no such algorithm was provided in the specification, the algorithm now provided by applicant does not even mention an “engaging state” or a “traversing state” (e.g., perhaps the engaging state is one or both of the “backlash positive contact” and “backlash negative contact” states, and the traversing state is the “backlash separation” state?), and the specification makes no apparent mention of the states q1, q2, or q3 or of “backlash positive contact”, “backlash separation”, and “backlash negative contact” of the now provided algorithm, so it is hard for the examiner to see how what applicant alleges “would be obvious” to those skilled in the art would somehow overcome the description requirement rejection under 35 U.S.C. 112(a).
Moreover, regarding what would be obvious to those skilled in the art, see the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63; see also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx ), where it is indicated (at page 62):
"It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved [by applicant] to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83."

Accordingly, applicant’s arguments are not persuasive in this respect.
Next, applicant argues:
“The Office additionally states that Applicant has not described ‘by what algorithm, or by what steps or procedure, the regenerative braking force of the electric motor 3 and the hydraulic braking force of the brake pressure adjusting module 21 were adjusted by the [now third] backlash compensation control module [83]’ (Office action, page 10). Applicant respectfully asserts that in the traversing state, the motor adopts a speed closed-loop control. The target speed of the motor at this moment is the actual speed of the vehicle wheels multiplied by the transmission ratio to reduce the impact of gear meshing. In the traversing state, the motor can use the PI controller for speed tracking control. Thus, Applicant also considers that the algorithm used by the backlash state determination module 82 to determine the engaging state or traversing state is obvious for those skilled in the art.”

However, the examiner sees no disclosure (in the specification/description) of any speed closed-loop control in the traversing state effected by the third module for backlash compensation control, or any PI controller for speed tracking control as might have been used by the third module for backlash compensation control (83).  Accordingly, applicant’s arguments are not persuasive in this respect.
Further in this respect, regarding the [second] backlash state determination module and the [third] backlash compensation control module, applicant asserts:
“The Office further states that the function of claim limitations ‘backlash state determination module’ and ‘backlash compensation control module’ in claims 1 and 5 are not supported by the written description (Office action, page 16). Applicant respectfully asserts that those of ordinary skill in the art can identify the algorithms used to perform these functions based on the disclosure of the subject application. Both the ‘backlash state determination module’ and the ‘backlash compensation control module’ are software modules integrated in the real-time controller of the system. The backlash state determination module uses a state observer to determine the backlash state, and the backlash compensation control module uses a speed closed-loop controller, which are obvious to those skilled in the art.”

However, it appears that applicant has not disclosed (for example only) a state observer or speed closed-loop controller used in the manner alleged, so applicant’s arguments are not persuasive in this respect.
Seventh, regarding the rejections under 35 U.S.C. 112(b) and the “traversing” and “engaging” states, applicant describes at pages 15 and 16 of the Remarks driving and braking states and the backlash angle[s] (α or –α) that exists in these (driving/braking) states.  However, this does not clarify, for the examiner or for the public, how applicant is using “traversing state” and “engaging state” in the claims.3
Regarding “the backlash”, applicant indicates beginning at page 16 of the Remarks that:
“the backlash mentioned throughout the disclosure is comprehensively considered as an equivalent backlash, and the system equivalent model is shown in the figure above. The control objective when performing backlash compensation control is to make the motor of speed/transmission ratio value track the wheel speed, that is, to eliminate the speed difference between the motor speed/transmission ratio and the wheel speed through closed- loop control of the motor speed. Thus, Applicant respectfully asserts that the term would be understood by one of ordinary skill in the art.” (Emphasis added)

However, if the backlash is a (e.g., lumped) equivalent backlash, with all the backlashes in the transmission system being lumped together into a single value (such as “α”), then the examiner does not understand what the “gears on both sides of a [lumped] backlash in a transmission system” as recited in claims 1 and 5 could possibly be referring to (e.g., how are the gears on both sides of a lumped backlash defined with reasonable certainty?).
Eighth, regarding the rejection of claim 5 under 35 U.S.C. 103, and in view of applicant’s amendments and corresponding arguments (e.g., for example, at lines 5 to 8 of page 12 of the Remarks filed 10 May 2021) that cause the examiner to consider that at least the limitations in the first four lines and the last three lines of the step 5) recited in claim 5 are no longer contingent/conditional, and are not optional (e.g., alternatively linked), for claim interpretation purposes, the examiner agrees that the amended claim 5, as including those limitations in combination with the other recited steps and limitations, distinguishes over the prior art of record; accordingly, the rejection under 35 U.S.C 103 is withdrawn.4
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the first through fifth modules as introduced in independent claims 1 and 5, and referred back to e.g., in the dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 5, applicant has not described by what algorithm5, or by what steps or procedure6, the “engaging state” and the “traversing state” were determined by second module for backlash state determination (82).  Accordingly, the examiner believes that applicant has not demonstrated, to the public, possession of the claimed invention.  
For example, applicant describes this at paragraph [0023]:
“The backlash state determination module 82 determines a backlash state at the gear engagement position in the gearbox 11 and the differential 12 based on the received electric motor 3 rotating speed, the wheel 4 rotating speed, and the half shaft torque value of the half shaft 13, wherein the backlash state includes a traversing state and an engaging state” [, and sends the determined state to the backlash compensation control module and the elasticity compensation control module.]

However, this only describes the inputs to the second (backlash state determination) module 82 and provides no details regarding any algorithm or steps/procedure by which the inputs might result in a state, or by which the engaging or traversing state(s) might have been determined by applicant, in the second (backlash state determination) module 82, from the inputs.
Regarding claims 1 and 5, applicant has not described by what algorithm, or by what steps or procedure, the regenerative braking force of the electric motor 3 and the hydraulic braking force of the of the brake pressure adjusting module 21 were adjusted by the third module for backlash compensation control (83) when the backlash state was the traversing state, based on a difference of rotating speeds of the gears on both sides of a backlash in the transmission system to accomplish the backlash compensation control.  Accordingly, the examiner believes that applicant has not demonstrated, to the public, possession of the claimed invention.
For example, applicant describes this at paragraph [0024]:
“The backlash compensation control module 83 adjusts the regenerative braking force of the electric motor 3 and the hydraulic braking force of the brake pressure adjusting module 21 when the backlash is the traversing state based on a difference of the rotating speeds of the gears in the gearbox 11 and the differential 12, so as to accomplish the backlash compensation control of the transmission system 1.”

Moreover, it is stated at paragraph [0007] that the third (backlash compensation control) module 83 employs a sliding mode control method, and other desired results of the invention (e.g., improved driving comfort) are described at paragraph [0011].
However, this only (e.g., unclearly) describes one or more “desired result[s]” (Vasudevan) of “backlash compensation control” and a generic and well-known control architecture (a sliding mode controller), and no algorithm of or steps/procedure for actually adjusting (e.g., a magnitude of) the regenerative or hydraulic braking force when the backlash is the traversing state is apparently described.  For example, is the (e.g., overall) braking force adjusted to increase or decrease, or something else, when the backlash is the traversing state, and particularly how is this adjustment (e.g., increase/decrease) related to the/any rotating speed difference, if it is?  Does the increase or decrease become smaller or larger or something else when the rotating speed difference increases or decreases or remains the same?  Moreover, how is the regenerative braking force adjusted relative to the hydraulic braking force?  Are the separate (regenerative and hydraulic) braking forces adjusted separately, together, in the same ways or in different ways, or something else?
Claims 1 to 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “an actuator” is unclear (e.g., what is this referring to?) with no apparent antecedent basis in the specification.  Here, the examiner believes “an actuator” may be a typographical error and should perhaps read, “the apparatus”.
In claim 1, line 28, and in claim 5, lines 7 and 9, and throughout the claims, the recited “traversing state” and “engaging state” (e.g., at a gear engagement position or of the gears at both sides of the backlash) are unclear from the teachings of the specification, both as to what these states represent and how they can be determined.  For example, does the “traversing state” mean that the (back)lash angle/amount between the gears is changing from one extreme to another (e.g., the angle/amount is traversing the full range of angles/amounts, as in a transition from drive to braking or braking to drive), that the single backlash angle is –α (perhaps the transmission system is braking), that the gear teeth are in a non-contact state, that the transmission system is transitioning to drive, that the transmission system is transitioning to braking, that the transmission system is transitioning to either driving or braking, that gear speed magnitudes are crossing/passing one another, or something else entirely?  Does the “engaging state” mean that the (back)lash angle/amount is not changing, that the single backlash angle is α (perhaps the transmission system is driving), that the gear teeth are in a contacting state, that the transmission system is transitioning to drive, that the transmission system is transitioning to braking, that the transmission system is transitioning to either driving or braking, that gear speed magnitudes are crossing/passing one another, or something else entirely?
For example, an “engaging state” is apparently defined at paragraph [0030] of the specification as being when the single backlash rotating angle is “α”7 (apparently representing a driving condition of the transmission system), but the “engaging state” is apparently defined in paragraph [0032] as being when the angle transitions from “α” to “-α”.  This is unclear.  Similarly, the “traversing state” is apparently defined at paragraph [0030] as being when the single backlash rotating angle is “-α” (apparently representing a braking condition of the transmission system), but the “traversing state” is apparently defined later in paragraph [0030] as being when the angle transitions from “-α” to “α”.  This is unclear.
In claim 1, line 35, “gears on both sides of a backlash in the transmission system” is indefinite in that it is unclear how the gears on both sides of “a backlash”8 are or would be defined with reasonable certainty9, and what the metes and bounds of the claim are.  For example, are these gears on both sides of “a backlash” i) the two [meshed] gears between which a backlash [i.e., a lash10 or gap] in tooth engagement exists, ii) gears upstream and downstream from the two gears, iii) possibly the whole gearbox 11 and the whole differential 12 as gears, or something else entirely?  Here, the examiner would normally presume i) is the correct answer, but the backlash compensation control module 83 is disclosed in the description as determining the traversing state based on a “difference of the rotating speeds of the gears in the gearbox 11 and the differential 12” (paragraph [0024]; see also paragraph [0027]), whatever that means.  However, even this disclosed difference in speeds is unclear (e.g., for example, gears in the gearbox 11 have multiple [at least two] different speeds, and a differential 12 has two or three different [external] speeds [as well as internal speeds], and so it is unclear which gears’ rotating speeds on “both sides of a backlash” are being referred to and used by the backlash compensation control module 83 to determine the speed difference.11  The referenced phrase is similarly unclear at claim 2, line 4.
In claim 1, lines 35 and 36, and claim 5, line 32, “accomplish a backlash compensation control” is unclear from the teachings of the specification (e.g., what would or would not constitute accomplishing “a backlash compensation control”?)
In claim 5, as introduced at lines 6 and 7, “gears on both sides of a backlash in the transmission system” is unclear since it is unclear how the gears on both sides of “a backlash” are or would be defined with reasonable certainty.  For example, are these gears on both sides of “a backlash” i) the two gears between which a backlash [i.e., a lash or gap] in tooth engagement exists, ii) gears upstream and downstream from the two gears, iii) possibly the whole gearbox 11 and the whole differential 12, or something else entirely?  The referenced phrase is similarly unclear at claim 5, lines 8 and 9, and claim 5, lines 31 and 32.
In claim 5, lines 24, 25, 27, and 47 “[e.g., when it is] at the traversing state”, “at the engaging state”, and “at a traversing state” are unclear e.g., from the teachings of the specification (e.g., what does it mean that it or a backlash state is “at” a/the state?) which apparently refers to nothing “at” any state, and also does not make clear what a traversing or engaging state is, and/or how the state is defined.
In claim 5, lines 38 to 43, the (grammatical) structure of the phrases (e.g., with sequential or nested “when”, “then”, “or”, and “and then” clauses that cannot be unambiguously interpreted by the examiner and may perhaps be interpreted in different ways e.g., by using different orders of precedence) make it unclear what in fact is being claimed.  These lines could possibly be changed to the following, if such would reflect applicant’s intent (cf. FIG. 4):  “when a control time threshold is preset by the fifth module and the control time spent for performing the backlash compensation control exceeds the preset control time threshold and a stop signal is sent by the fifth module to the third module which stops the backlash compensation control of the transmission system based on the stop signal, or when the determined backlash state is the engaging state[12], then proceeding to step 6) to perform an elasticity compensation control of the transmission system;”.
Claim limitations “second module” and “third module” in claims 1 and 5 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the examiner cannot determine what algorithms these modules might use to perform their recited functions, and (thus) the corresponding structure of the modules13, e.g., for determining equivalents (and claim scope). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are rejected under 35 U.S.C. 112(b) by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112(b).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Lv et al. (Vehicle System Dynamics, 2014) is cited in Lv et al. (SAE 2015), and teaches (at Section 4.2.1) the use of a Kalman filter for estimating the transmitted [i.e., through the half-shaft] torque on the wheel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A TESTARDI/Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In this respect, it is merely noted that claim 5 now apparently (though indefinitely) includes (at step 5)) alternative phrases linked by the word “or”, and the examiner understands that only one of the linked alternatives would need be shown for the claimed method to be practiced.
        2 This explanatory algorithm provided by applicant generally parallels (e.g., in the use of q1, q2, q3, the dynamic equations for             
                
                    
                        x
                    
                    ˙
                
                (
                t
                )
            
         and             
                y
                (
                t
                )
            
        , and the matrices A1 to A3, B1 to B3, C1 to C3, and F1 to F3) the algorithm published at page 4 of Lv et al. (SAE Int. J. Alt. Power., Volume 4, Issue 1, May 2015), which was applied as a reference in the non-final Office action of 9 February 2021.
        3 Applicant also respectfully asserts at page 17 of the Remarks that, “the traversing process means that the electric motor is moving from the driving mode to the braking mode, and a traversing state defines a negative direction when the electric motor is in a braking mode.”  However, this also does not clarify what would or would not constitute a traversing state.
        4 Here, the examiner merely notes that the argument at lines 1 to 5 of page 19 of the Remarks, if taken alone, would not be convincing, e.g., in view of the References “17” and “18” that were referenced and cited in Lv et al. (SAE 2015).
        5 See the 2019 35 U.S.C. 112 Compliance Federal Register notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  For example, see pages 61 and 62 of the Federal Register notice, indicating, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . .  When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        6 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        7 See the FIGS. reproduced in the “Prior Art” section of the non-final Office action dated 9 February 2021 to understand how the angles “α” and “2α” would be (e.g., well-) understood by one of ordinary skill in this art.
        8 Which applicant has argued is an equivalent (or lumped) backlash at page 16 of the Remarks filed 10 May 2021.
        9 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        10 Per Merriam-Webster Entry 2 for “lash” (noun), “5: the clearance or play between adjacent movable mechanical parts”.  See https://www.merriam-webster.com/dictionary/lash . Retrieved 3 February 2021.
        11 Here, the examiner merely notes that the only disclosed speed sensors apparently determine the rotating speeds of the electric motor (6) and the wheel (7).  However, due to numerous sources of backlash in a drive train (e.g., the depicted CV/universal joints in FIG. 1), the wheel rotating speed is not necessarily indicative of the/any differential rotating speed, and the motor rotating speed is not necessarily indicative of the/any gear rotating speed.
        12 Although here, the examiner notes that this condition is perhaps already (e.g., similarly) recited (or repeated) in step 6).
        13 Per the “limited circumstances” of MPEP 2181, the examiner understands that the modules of the vehicle-mounted braking control system 8 shown in FIG. 2 which receive (or preset) data, which perform mathematical computations, and which output signals must be implemented by or on a general or special purpose (analog or digital) computer, although it is not clear why the written description does not simply state “computer” or some equivalent phrase.